DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-23, 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Luo et al. (US 2006/0098889 A1).


a memory (Lee, Fig. 1, Memory 130, Paragraph 0050); and 
one or more processors (Lee, Fig. 1, processor 120, Paragraph 0048) coupled to the memory, the one or more processors configured to: 
receive image data captured by an image sensor (Lee, Fig. 1, Camera Module 180, Paragraphs 0060 and 0069); 
determine that a first object image region in the image data depicts a first category of object of a plurality of categories of object (Lee, Fig. 2, Step 220, Fig. 3, first object 301A, Paragraph 0070); 
determine that a second object image region in the image data depicts a second category of object of the plurality of categories of object (Lee, Fig. 2, Step 220, Fig. 3, second object 302A, Paragraph 0070); and 
generate an image (Lee, Fig. 3B, Paragraphs 0079-0089) based on the image data using an image capture process (Lee, Fig. 2, The entire process of Figure 2 is the image capture process.) at least in part by applying different settings for the image capture process to different portions of the image data (Lee, Fig. 2, Step 230-240, Fig. 3B, Paragraphs 0072-0073 and 0079-0089), the different portions of the image data being identified based on the first object image region and the second object image region (Lee, Fig. 2, Step 220, Fig. 3B).
However, Lee does not teach identifying a plurality of confidence levels corresponding to a plurality of confidence image regions of the image data, wherein 
In reference to Luo et al. (hereafter referred as Luo), Luo teaches identifying a plurality of confidence levels corresponding to a plurality of confidence image regions of the image data (Luo, Fig. 2, Step 16, Paragraphs 0034-0035 and 0063, The confidence levels are the belief values and the confidence image regions are the subjects of the image (main, secondary and/or background subjects).), wherein each confidence level of the plurality of confidence levels identifies a confidence that a corresponding confidence image region of the plurality of confidence image regions (Luo, Paragraphs 0006-0007 and 0034, The belief values (confidence level) ) are related to the confidence a particular region in an image is the main subject or a background subject.) depicts one of a plurality of categories of object (Luo, Paragraphs 0047 and 0097); and the different portions of the image data being identified based on the plurality of confidence image regions (Luo, Paragraph 0041).
These arts are analogous since they are both related to performing different processing on different objects in an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of utilizing a gradient or subject belief map as seen in Luo to conceal the artifacts introduced by an inaccurate determination of main subject and the background (Luo, Paragraph 0062).
Claim 16 and 29 are rejected for the same reasons as claim 1.

generate one or more modifiers, the one or more modifiers identifying at least one of a first deviation from a default setting for the image capture process for the first object image region and a second deviation from the default setting for the image capture process for the second object image region, wherein the different settings for the image capture process are based on the one or more modifiers (Lee, Paragraphs 0072, The filters are the modifiers. The default setting is considered to be no applied filters.).
Claim 17 is rejected for the same reasons as claim 2.

Regarding claim 3, the combination of Lee and Luo teaches the apparatus of claim 2 (see claim 2 analysis), wherein the one or more processors are configured to: adjust the one or more modifiers, including blending the one or more modifiers with a blending update that is based on the plurality of confidence levels corresponding to the plurality of confidence image regions, wherein blending the one or more modifiers with the blending update adjusts at least one of the first deviation and the second deviation in at least one area of the image data (Luo, Fig. 2, Step 18, Paragraphs 0034, 0036, 0062 and 0064, The belief values are a blending update that adjusts the modifiers.).
Claim 18 is rejected for the same reasons as claim 3.

Regarding claim 4, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: 

identify that the first category of object corresponds to a first setting for the image capture process (Lee, Paragraphs 0072, The person adjustment filter is applied to a person category.); and 
identify that the second category of object corresponds to a second setting for the image capture process (Lee, Paragraphs 0072, The animal adjustment filter is applied to an animal category.).
Claim 19 is rejected for the same reasons as claim 4.	

Regarding claim 5, the combination of Lee and Luo teaches the apparatus of claim 4 (see claim 4 analysis), wherein the one or more processors are configured to: 
generate a confidence map (Luo, Paragraph 0034, “belief values (importance map)”) partitioning the image data into the plurality of confidence image regions corresponding to the plurality of confidence levels (Luo, Paragraphs 0006-0007 and 0034, The belief values (confidence level)) are related to the confidence a particular region in an image is the main subject or a background subject.), the different portions of the image data being identified based on the category map (Lee, Paragraph 0070) and the confidence map (Luo, Paragraph 0034).


Regarding claim 6, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the image capture process includes processing the image data using an image signal processor (ISP) of the one or more processors (Lee, Paragraph 0048, “an image signal processor (ISP)”), wherein the different settings for the image capture process are different tuning settings for the ISP (Lee, Paragraph 0072, The different adjustment filters are different tuning settings.).
Claim 21 is rejected for the same reasons as claim 6.

Regarding claim 7, the combination of Lee and Luo teaches the apparatus of claim 6 (see claim 6 analysis), wherein the different tuning settings for the ISP include different strengths at which an ISP tuning parameter is applied during processing of the image data using the ISP (Lee, Paragraph 0072, The strength of the filters may be changed. Fig. 17, Paragraphs 0151, The strength of the filters may also be manually changed.), wherein the ISP tuning parameter is one of noise reduction, sharpening, color saturation, color mapping, color processing, and tone mapping (Lee, Paragraph 0072, “Multiple adjustment filters according to certain embodiments may be used to change at least one of a color of an image including an object, an edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof.”).
Claim 22 is rejected for the same reasons as claim 7.

a white balance, an aperture size, a shutter speed, an ISO, an analog gain, a digital gain, a denoising, a sharpening, a tone mapping, a color saturation, a demosaicking, a color space conversion, a shading, an edge enhancement, an image combining for high dynamic range (HDR), a special effect, an artificial noise addition, an edge-directed upscaling, an upscaling, a downscaling, and an electronic image stabilization (Lee, Paragraph 0072, “For example, the multiple adjustment filters may include a color filter, an Ultraviolet (UV) adjustment filter, a color temperature conversion filter, a sharpness enhancement filter, a blur filter, or the like. Multiple adjustment filters according to certain embodiments may be used to change at least one of a color of an image including an object, an edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof.”).
Claim 23 is rejected for the same reasons as claim 8.

Regarding claim 10, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: receive a user input associated with at least one of the first object image region and the second object image region, wherein at least one of the different settings is defined based on the user input and corresponds to one of the first object image region and the second object image region (Lee, Fig. 2, 3 and 8, Steps 260-270, Paragraphs 0075, 
Claim 25 is rejected for the same reasons as claim 10.

Regarding claim 11, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors include an image signal processor (ISP) (Lee, Paragraph 0048, “an image signal processor (ISP)”) that applies the different settings for the image capture process to the different portions of the image data (Lee, Paragraph 0072, The different adjustment filters are different settings.).
Claim 26 is rejected for the same reasons as claim 11.

Regarding claim 13, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the apparatus is one of a mobile device, a wireless communication device, and a camera (Lee, Figs. 1 and 3, Paragraphs 0003 and 0047, electronic device 101 is a wireless mobile device including a camera.).

Regarding claim 14, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), further comprising: the image sensor (Lee, Fig. 1, Camera Module 180, Paragraphs 0060 and 0069).


Claim 28 is rejected for the same reasons as claim 15.

Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Luo et al. (US 2006/0098889 A1) in view of Adams, JR. et al. (US 2013/0177242 A1).

Regarding claim 9, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis). However, the combination of Lee and Luo does not teach wherein the one or more processors are configured to: process the image data including at least one of demosaicking the image data and converting the image data from a first color space to a second color space.
In reference to Adams, JR. et al. (hereafter referred as Adams), Adams teaches processing image data includes at least one of demosaicking the image data (Adams, Fig. 2, Step 115, Paragraph 0057) and converting the image data from a first color space to a second color space (Adams, Fig. 4, Steps 400 or 408, Paragraph 0070-0071).
These arts are analogous since they are all related to imaging devices and performing image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Luo with the method of demosaicking the image data and/or 
Claim 24 is rejected for the same reasons as claim 9.

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Luo et al. (US 2006/0098889 A1) in view of Kim et al. (US 2019/0279345 A1).

Regarding claim 12, the combination of Lee and Luo teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors include a classification engine that identifies at least the first object image region and the second object image region (Lee, Paragraph 0070, “The electronic device (e.g., the processor 120 of FIG. 1) according to certain embodiments may identify a category of each of the multiple objects on the basis of the feature information of each of the multiple objects.” The processor includes the classification engine.), wherein the classification engine is at least partially positioned on the processor (Lee, Paragraph 0070, The processor performs the classification and therefore the classification engine is at least partially positioned on the processor.).
However, the combination of Lee and Luo does not explicitly state the processor is an integrated circuit chip.

These arts are analogous since they are all related to imaging devices and performing image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Luo with the explicit teaching of using an integrated circuit chip as the processor as seen in Kim since it is well known that processors are integrated circuit chips and would provide a compact processor structure.
Claim 27 is rejected for the same reasons as claim 12.

Claims 1-2, 4-8, 10-17, 19-23, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Kim et al. (US 2019/0279345 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee), Lee teaches an apparatus for image processing (Lee, Fig. 1, electronic device 101 Paragraph 0047), the apparatus comprising: 
a memory (Lee, Fig. 1, Memory 130, Paragraph 0050); and 
one or more processors (Lee, Fig. 1, processor 120, Paragraph 0048) coupled to the memory, the one or more processors configured to: 

determine that a first object image region in the image data depicts a first category of object of a plurality of categories of object (Lee, Fig. 2, Step 220, Fig. 3, first object 301A, Paragraph 0070); 
determine that a second object image region in the image data depicts a second category of object of the plurality of categories of object (Lee, Fig. 2, Step 220, Fig. 3, second object 302A, Paragraph 0070); and 
generate an image (Lee, Fig. 3B, Paragraphs 0079-0089) based on the image data using an image capture process (Lee, Fig. 2, The entire process of Figure 2 is the image capture process.) at least in part by applying different settings for the image capture process to different portions of the image data (Lee, Fig. 2, Step 230-240, Fig. 3B, Paragraphs 0072-0073 and 0079-0089), the different portions of the image data being identified based on the first object image region and the second object image region (Lee, Fig. 2, Step 220, Fig. 3B).
However, Lee does not teach identifying a plurality of confidence levels corresponding to a plurality of confidence image regions of the image data, wherein each confidence level of the plurality of confidence levels identifies a confidence that a corresponding confidence image region of the plurality of confidence image regions depicts one of the plurality of categories of object; nor the different portions of the image data being identified based on the plurality of confidence image regions.
In reference to Kim, Kim teaches identifying a plurality of confidence levels (Kim, Fig. 34, Paragraph 0359-0360, The result values are the plurality of confidence levels) 
These arts are analogous since they are both related classifying and performing different processing on different objects in an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of object detection using a neural network as seen in Kim since it is an AI system that trains itself, decides, and becomes increasingly smarter, recognition rate of the AI system may improve and thus the AI system may more accurately understand a user preference (Kim, Paragraph 0006), and since it is a known method of object recognition and would provide similar and expected results for determining objects.
Claim 16 and 29 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: 

Claim 17 is rejected for the same reasons as claim 2.

Regarding claim 4, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: 
generate a category map partitioning the image data into a plurality of object image regions including the first object image region and the second object image region, wherein each object image region of the plurality of object image regions corresponds to one of the plurality of categories of object (Lee, Paragraph 0070, Identifying the objects, category of the objects, and the object regions is interpreted as generating a category map.); 
identify that the first category of object corresponds to a first setting for the image capture process (Lee, Paragraphs 0072, The person adjustment filter is applied to a person category.); and 
identify that the second category of object corresponds to a second setting for the image capture process (Lee, Paragraphs 0072, The animal adjustment filter is applied to an animal category.).


Regarding claim 5, the combination of Lee and Kim teaches the apparatus of claim 4 (see claim 4 analysis), wherein the one or more processors are configured to: 
generate a confidence map partitioning the image data into the plurality of confidence image regions corresponding to the plurality of confidence levels (Kim, Fig. 34, Paragraph 0359-0360, The result values determined for all object in the image is considered to be a confidence map.), the different portions of the image data being identified based on the category map and the confidence map (Lee, Paragraph 0070, Kim, Fig. 34, Paragraph 0359-0360).
Claim 20 is rejected for the same reasons as claim 5.

Regarding claim 6, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the image capture process includes processing the image data using an image signal processor (ISP) of the one or more processors (Lee, Paragraph 0048, “an image signal processor (ISP)”), wherein the different settings for the image capture process are different tuning settings for the ISP (Lee, Paragraph 0072, The different adjustment filters are different tuning settings.).
Claim 21 is rejected for the same reasons as claim 6.

Regarding claim 7, the combination of Lee and Kim teaches the apparatus of claim 6 (see claim 6 analysis), wherein the different tuning settings for the ISP include different strengths at which an ISP tuning parameter is applied during processing of the sharpening, color saturation, color mapping, color processing, and tone mapping (Lee, Paragraph 0072, “Multiple adjustment filters according to certain embodiments may be used to change at least one of a color of an image including an object, an edge thereof, a polygon thereof, a saturation thereof, a brightness thereof, a color temperature thereof, a blur thereof, a sharpness thereof, or a contrast thereof.”).
Claim 22 is rejected for the same reasons as claim 7.

Regarding claim 8, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the different settings include a setting associated with at least one of a lens position, a flash, a focus, an exposure, a white balance, an aperture size, a shutter speed, an ISO, an analog gain, a digital gain, a denoising, a sharpening, a tone mapping, a color saturation, a demosaicking, a color space conversion, a shading, an edge enhancement, an image combining for high dynamic range (HDR), a special effect, an artificial noise addition, an edge-directed upscaling, an upscaling, a downscaling, and an electronic image stabilization (Lee, Paragraph 0072, “For example, the multiple adjustment filters may include a color filter, an Ultraviolet (UV) adjustment filter, a color temperature conversion filter, a sharpness enhancement filter, a blur filter, or the like. Multiple adjustment filters according to certain embodiments may be used to change at least one of a color of an image including an object, an edge thereof, a polygon thereof, a saturation thereof, a sharpness thereof, or a contrast thereof.”).
Claim 23 is rejected for the same reasons as claim 8.

Regarding claim 10, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors are configured to: receive a user input associated with at least one of the first object image region and the second object image region, wherein at least one of the different settings is defined based on the user input and corresponds to one of the first object image region and the second object image region (Lee, Fig. 2, 3 and 8, Steps 260-270, Paragraphs 0075, The user may disable or enable the filter of an object. Fig. 17, Paragraphs 0151-0152, The user may adjust the strength of the filter.).
Claim 25 is rejected for the same reasons as claim 10.

Regarding claim 11, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the one or more processors include an image signal processor (ISP) (Lee, Paragraph 0048, “an image signal processor (ISP)”) that applies the different settings for the image capture process to the different portions of the image data (Lee, Paragraph 0072, The different adjustment filters are different settings.).
Claim 26 is rejected for the same reasons as claim 11.


Claim 27 is rejected for the same reasons as claim 12.

Regarding claim 13, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), wherein the apparatus is one of a mobile device, a wireless communication device, and a camera (Lee, Figs. 1 and 3, Paragraphs 0003 and 0047, electronic device 101 is a wireless mobile device including a camera.).

Regarding claim 14, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), further comprising: the image sensor (Lee, Fig. 1, Camera Module 180, Paragraphs 0060 and 0069).

Regarding claim 15, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis), further comprising: a display that displays the image (Lee, Fig. 1, Display Device 160, Fig. 3).
Claim 28 is rejected for the same reasons as claim 15.


Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0053293 A1) in view of Kim et al. (US 2019/0279345 A1) in view of Adams, JR. et al. (US 2013/0177242 A1).

Regarding claim 9, the combination of Lee and Kim teaches the apparatus of claim 1 (see claim 1 analysis). However, the combination of Lee and Kim does not teach wherein the one or more processors are configured to: process the image data including at least one of demosaicking the image data and converting the image data from a first color space to a second color space.
In reference to Adams, JR. et al. (hereafter referred as Adams), Adams teaches processing image data includes at least one of demosaicking the image data (Adams, Fig. 2, Step 115, Paragraph 0057) and converting the image data from a first color space to a second color space (Adams, Fig. 4, Steps 400 or 408, Paragraph 0070-0071).
These arts are analogous since they are all related to imaging devices and performing image processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Kim with the method of demosaicking the image data and/or increasing image resolution using the color space conversion processes as seen in Adams to provide red, green and blue (RGB) image data values at each pixel location (Adams, Paragraph 0057) and/or allow the device to increase the resolution of the image (Adams, Paragraph 0069-0070).
Claim 24 is rejected for the same reasons as claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                              


/Timothy J Henn/           Acting Supervisory Patent Examiner of Art Unit 2698